Case 5:21-mj-0O0063-AMG Document3 Filed 02/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE

 

WESTERN DISTRICT OF OKLAHOMA i : = D>
FEB 05 2021

 

UNITED STATES OF AMERICA, ) CARMELITA REEDER SHINN, CLERK
) U.S. DIST. COURT, WESTERN DIST. OKLA,
Plaintiff, ) py Ae nepure
)
-Vs- ) No. M-21- 63-AMG
)
MICHAEL BRANDON HOUCK, ) FILED UNDER SEAL
a/k/a Brad Houck, )
)
Defendant. )

MOTION TO SEAL COMPLAINT AND AFFIDAVIT

Pursuant to Local Criminal Rules 4.1 and 12.2, the United States respectfully moves
for an Order sealing the Complaint, Affidavit, and Arrest Warrant, as well as this Motion
and any sealing Order, until Defendant’s initial appearance or further Order of the Court.

The Federal Bureau of Investigation is still conducting its investigation. Exposure
at this time of the evidence, the identities of witnesses, and other matters in the Affidavit
will hamper the investigation.

The Court has the authority to seal documents in appropriate circumstances. United
States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997); Matter of Search of 1638 E. 2nd

Street, Tulsa, Okla., 993 F.2d 773, 775 (10th Cir. 1993),
Case 5:21-mj-00063-AMG Document 3 Filed 02/05/21 Page 2 of 2

Therefore, the United States moves for an Order sealing the Complaint, Affidavit,
and Arrest Warrant, as well as this Motion and any sealing Order.

Respectfully submitted,

TIMOTHY J. DOWNING
United States Attorney

s/MATT DILLON

MATT DILLON (19321)
Assistant United States Attorney
210 Park Avenue, Suite 400
Oklahoma City, Oklahoma 73102
(405) 553-8700 (Office)

(405) 553-8888 (Fax)
Matthew.dillon@usdoj.gov
